Citation Nr: 1722406	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-28 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to initial compensable rating prior to January 11, 2013, and to a disability rating greater than 30 percent from January 11, 2013, for pseudofolliculitis barbae.   

2.  Entitlement to initial compensable rating prior to April 26, 2015, and to a disability rating greater than 10 percent from April 26, 2015, for patellofemoral pain syndrome of the left knee. 

3.  Entitlement to an initial compensable disability rating prior to April 26, 2015, and to a disability rating greater than 10 percent from April 26, 2015, for left knee instability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 2002 to December 2006.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In an April 2015 rating decision, the RO granted entitlement to a separate evaluation of 10 percent for left knee instability from April 26, 2015.  The evaluation of instability is considered to be part and parcel of the already pending left knee disability matter on appeal.  As this increase does not constitute a full grant of the benefits sought, the matter of an increased rating for instability is on appeal and before the Board. See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board notes that Veteran's April 2015 VA examination for pseudofolliculitis barbae shows that treatment for this disability includes systemic corticosteroids as well as topical corticosteroids.  Because the Veteran's claim on appeal for entitlement to an increased rating for her service-connected pseudofolliculitis barbae may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay. Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA last afforded the Veteran a VA examination regarding the left knee disability in April 2015.  Then, the Court issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  Though the April 2015 VA examination provided range of motion testing results, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion, and the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing, and range of motion results were not provided for the opposite right knee joint.  Thus, the Veteran should be afforded a new VA examination to determine the severity of the left knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the record shows that the Veteran is a full-time student in nursing school, and therefore TDIU has not been reasonably raised by the record and is not before the Board at this time.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that she submit or authorize the release of any outstanding treatment records, VA or non-VA, relevant to the left knee.  
Make reasonable attempts to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.  

2. Please obtain outstanding relevant VA treatment records. 

3. Please schedule the Veteran for a VA examination to determine the nature and severity of the left knee disability.  Forward the claims file to the examiner for review of the case.

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the right knee joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Please comment whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(b) Please comment on whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4. After completing any other development deemed necessary, adjudicate the matters on appeal, and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




